DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6 June 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the claims have overcome each and every claim objection previously set forth in the non-final office action mailed 7 February 2022.

Drawings
The drawings were received on 6 June 2022. These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus et al. (US 2009/0069848) in view of Desousa et al. (US 2004/0093033) and Dunn et al. (US 2003/0181948).
Regarding claim 1, Marcus discloses a toy comprising: a ring-shaped body (fig. 1) comprising multiple sections (examiner notes that applicant has not claimed structure separating the sections and that the ring can be split, for example, into top and bottom sections) each forming a portion of the ring-shaped body and each having a tubular base portion (paragraph 0044); surface features (see elements 120a-d) protruding from the tubular base portion of at least one of the multiple sections; 
Marcus discloses the invention essentially as claimed except for at least a first tab projecting radially outward from the tubular base portion of a first section of the multiple sections; and at least a first pressure sensor embedded in the first tab, the first pressure sensor operating to activate a first electrical device in response to pressure applied to the first tab exceeding a pressure threshold, wherein activation of the first electrical device produces light, sound, or vibrations. Desousa teaches a teether having a tab (fig. 1, elements 15 and 20) protruding radially outward from a looped base portion 25; and a pressure sensor (fig. 2, element 40) embedded in the tab, the pressure sensor operating to activate a first electrical device in response to pressure applied to the tab exceeding a pressure threshold, wherein pressure applied to the tab produces sound and vibrations (paragraph 0020), in order to further stimulate the gums of the teething child through the vibrations (paragraph 0003) and to produce a pleasing sound to amuse the teething child (paragraph 0020). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marcus with tabs as taught by Desousa, in order to further stimulate the gums of the teething child through the vibrations and to produce a pleasing sound to amuse the teething child.
Modified Marcus discloses the invention essentially as claimed except for each adjacent pair of the multiple sections being separated by a wall, each of the multiple sections having an enclosed internal cavity defined therein, the enclosed internal cavities being separated by the walls between the adjacent pairs of the multiple sections. Dunn teaches a ring-shaped teether (fig. 2) assembled from multiple segments having different teething surfaces (see abstract), wherein each adjacent pair of the segments is separated by a wall (fig. 4) and provides tactile stimulation from different shapes (paragraph 0006). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Marcus with multiple ring segments having different shapes as taught by Dunn, in order to select a combination of teething surfaces amenable to the child.
Regarding claim 2, the multiple sections are multiple arcuate sectors of the ring-shaped body (see Marcus; figs. 1-3).
Regarding claim 3, the ring-shaped body is toroid-shaped and the multiple sections are toroid sectors of the ring-shaped body (see Marcus; figs. 1-3).
Regarding claim 4, the ring-shaped body has constant major and minor radii from a central axis of the ring-shaped body (see Marcus; figs. 1-3).
Regarding claim 5, he multiple sections of the ring-shaped body are four arcuate sections each forming a 90-degree quadrant of the ring-shaped body (see Marcus; figs. 1-3).
Regarding claim 6, the four arcuate sections each comprise an arcuate-shaped tubular base portion having a circular cross-section (see Marcus; figs. 1-3).
Regarding claim 9, modified Marcus discloses the invention essentially as claimed except for at least a second tab projecting radially outward from the tubular base portion of a second section of the multiple sections; and at least a second pressure sensor embedded in the second tab, the second pressure sensor operating to activate a second electrical device in response to pressure applied to the second tab exceeding a second pressure threshold, wherein activation of the second electrical device produces light, sound, or vibration. However, Marcus does disclose a handle having multiple different teething portions (fig. 1, elements 120a-d). Furthermore, references such as US Des. 368,965 discloses multiple teething tabs positioned on a ring. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify several of the stimulatory elements 120a-d of Marcus with teething tabs as taught by Desousa, in order to provide multiple teething options having vibration to stimulate the gums and having pleasing sound to amuse the teething child.
Regarding claim 10, the tubular base portions of the first and second sections are immediately adjacent to each other on the ring-shaped body. Examiner notes that, regardless of the location of the tabs on the ring, the first and second sections can be designated so that they are immediately adjacent to each other.
Regarding claim 11, the tubular base portions of third and fourth sections of the multiple sections are immediately adjacent to each other on the ring-shaped body and do not comprise tabs that project radially outward from the tubular base portions thereof. Examiner notes that, regardless of the location of the tabs on the ring, the third and fourth sections can be designated so that they are immediately adjacent to each other.
Regarding claim 12, the surface features protrude from the first tab (Desousa; paragraph 0015) and from the tubular base portion (Marcus; fig. 1, elements 120a-d) of at least one of the multiple sections.
Regarding claim 13, the tubular base portion of at least one of the multiple sections does not have surface features protruding therefrom (Marcus; fig. 1, region between stimulatory elements 120a-d).
Regarding claim 14, modified Marcus discloses the invention essentially as claimed except for the multiple sections of the ring-shaped body are assembled to create the ring-shaped body and each of the enclosed internal cavities of the multiple sections of the ring-shaped body is a sealed cavity. Dunn discloses elastomeric portions having a solid core (see paragraph 0030). However, Marcus teaches that solid cores and gel cores are equivalents known in the art (paragraphs 0037-0038). As such, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the solid core of Dunn with the gel core of Marcus. Examiner notes that, if the lumen of the ring contains gel, it would have been obvious to one having ordinary skill in the art to seal the cavity, in order to prevent leakage.
Regarding claim 15, the enclosed internal cavity of at least one of the multiple sections of the ring-shaped body contains a gel (Marcus; paragraph 0037) and the tubular base portion of the at least one of the multiple sections is pliable and deformable (paragraph 0045).
Regarding claim 16, the tubular base portion of at least another of the multiple sections of the ring-shaped body is more rigid than the tubular base portion of the at least one of the multiple sections (Dunn; paragraphs 0020-0021).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Desousa and Dunn, as applied to claim 1 above, and further in view of Hakim (US 2017/0095406).
Regarding claim 7, modified Marcus discloses the invention essentially as claimed except wherein the first electrical device is within the tubular base portion of the first section from which the first tab projects. The difference between modified Marcus and the claimed invention is that modified Marcus positions the first electrical device in the tab. Hakim teaches that electrical components for producing vibrations can be placed within the base (fig. 1A-2, elements 12 and 18; paragraph 0039). The prior art references teach all of the claimed elements and show that the results of moving electrical components to a different location within the device would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to place the electrical components in the tubular base portion of the first section.
Regarding claim 8, modified Marcus discloses the invention essentially as claimed except wherein the first electrical device is within the tubular base portion of a second section of the multiple sections. The difference between modified Marcus and the claimed invention is that modified Marcus positions the first electrical device in the tab. Hakim teaches that electrical components for producing vibrations can be placed within the base (fig. 1A-2, elements 12 and 18; paragraph 0039). The prior art references teach all of the claimed elements and show that the results of moving electrical components to a different location within the device would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to place the electrical components in the tubular base portion of a second section.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Desousa and Dunn as applied to claim 1 above, and further in view of Hakim (US 2013/0304121).
Regarding claim 17, modified Marcus discloses the invention essentially as claimed except wherein the tubular base portion of at least one of the multiple sections of the ring-shaped body is opaque and the tubular base portion of at least another of the multiple sections of the ring-shaped body is semi-transparent. Hakim teaches that each aspect of a teether can have any desired degree of transparency or opacity (paragraph 0066). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marcus to have the claimed opacity because Hakim teaches that opacity is a parameter than can be freely altered without affecting functionality.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Desousa, Dunn, and Hakim ‘121.
Regarding claim 18, Marcus discloses a toy comprising: a toroid-shaped body (fig. 1) comprising multiple arcuate sections each forming a portion of the toroid-shaped body and each having a tubular base portion (paragraph 0044); and surface features 120a-d protruding from the tubular base portion of at least one of the multiple arcuate sections;
Marcus discloses the invention essentially as claimed except for a first tab projecting radially outward from the tubular base portion of a first arcuate section of the multiple arcuate sections; a second tab projecting radially outward from the tubular base portion of a second arcuate section of the multiple arcuate sections that is immediately adjacent to the first arcuate section of the toroid-shaped body; the tubular base portions of third and fourth arcuate sections of the multiple arcuate sections are immediately adjacent to each other on the toroid-shaped body and do not comprise tabs that project radially outward from the tubular base portions thereof; surface features protruding from at least one of the first tab and the second tab; at least a first pressure sensor embedded in the first tab, the first pressure sensor operating to activate a first electrical device in response to pressure applied to the first tab exceeding a pressure threshold, wherein activation of the first electrical device produces light, or sound, or vibrates. Desousa teaches a teether having a tab (fig. 1, elements 15 and 20) protruding radially outward from a looped base portion 25, wherein the tab has surface features (paragraph 0015); and a pressure sensor (fig. 2, element 40) embedded in the tab, the pressure sensor operating to activate a first electrical device in response to pressure, applied to the first tab exceeding a pressure threshold, wherein pressure applied to the first tab produces sound and vibrations (paragraph 0020), in order to further stimulate the gums of the teething child through the vibrations (paragraph 0003) and to produce a pleasing sound to amuse the teething child (paragraph 0020). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute at least some of the teething elements of Marcus with teething tabs as taught by Desousa, in order to further stimulate the gums of the teething child through the vibrations and to produce a pleasing sound to amuse the teething child.
Modified Marcus discloses the invention essentially as claimed except the multiple arcuate sections being assembled to create the toroid-shaped body, each adjacent pair of the multiple arcuate sections being separated by a wall, each of the multiple arcuate sections having an enclosed internal cavity defined therein, the enclosed internal cavities being separated by the walls between the adjacent pairs of the multiple arcuate sections. Dunn teaches a ring-shaped teether (fig. 2) assembled from multiple segments having different teething surfaces (see abstract), wherein each adjacent pair of the segments is separated by a wall (fig. 4) and provides tactile stimulation from different shapes (paragraph 0006). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Marcus with multiple ring segments having different shapes as taught by Dunn, in order to select a combination of teething surfaces amenable to the child.
Modified Marcus discloses the invention essentially as claimed except for the tubular base portion of at least one of the multiple arcuate sections of the toroid-shaped body is opaque and the tubular base portion of at least another of the multiple arcuate sections of the toroid-shaped body is semi-transparent. Hakim teaches that each aspect of a teether can have any desired degree of transparency or opacity (paragraph 0066). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marcus to have the claimed opacity because Hakim teaches that opacity is a parameter than can be freely altered without affecting functionality.
Regarding claim 19, the toroid-shaped body has constant major and minor radii from a central axis of the toroid-shaped body, and the multiple arcuate sections of the toroid-shaped body are four arcuate sections each forming a 90-degree quadrant of the toroid-shaped body (Marcus; fig. 1).
Regarding claim 20, the tubular base portion of the at least one of the multiple arcuate sections is pliable and deformable (paragraph 0045). Modified Marcus discloses the invention essentially as claimed except wherein the enclosed internal cavity is a sealed cavity and contains a gel. Dunn discloses elastomeric portions having a solid core (see paragraph 0030). However, Marcus teaches that solid cores and gel cores are equivalents known in the art (paragraphs 0037-0038). As such, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the solid core of Dunn with the gel core of Marcus. Examiner notes that, if the lumen of the ring contains gel, it would have been obvious to one having ordinary skill in the art to seal the cavity, in order to prevent leakage.

Response to Arguments
Applicant's arguments filed 6 June 2022 have been fully considered but they are not persuasive.
In response to applicant’s claim 1 argument on page 13 that Dunn only discloses that the sixth link member has an internal cavity, examiner maintains that it is clear to one of ordinary skill that the device is made up of multiple sets of the pairing shown in Figure 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771   

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771